UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

one S

 

Veroblue Farms USA, Inc., JAN 3 0 2020
Plaintiff, —

19-mo-375 (AJIN)

—y—

ORDER

Leslie A. Wulf, ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 15, 2020, the Court ordered the subject of the subpoena, Cannacord Genuity,
LLC, to clarify whether it gives its consent to transfer pursuant to Rule 45(f). Cannacord
responded by declining to give its consent to transfer for the time being. Cannacord noted that it
and other defendants had filed dispositive motions to dismiss in the underlying action in the
‘Northern District of Texas, VeroBlue Farms USA, Inc. v. Wulf, et al., No. 3:19-cv-00764-X, and
that the Texas court had stayed all discovery pending a decision on the motions to dismiss. Dkt.
No. 23. Cannacord proposed that that this Court “adjourn the time when Canaccord must notify
this Court about whether it will consent to a transfer until seven days after the Texas court rules
on the pending motions to dismiss.” Jd. Veroblue Farms, for its part, requested that this Court
retain venue over the motion to compel. Dkt. No. 24.

The Court adopts Cannacord’s proposal. “[S]ubpoenas under Rule 45 are clearly not
meant to provide an end-run around the regular discovery process under Rules 26 and 34.” See
Burns v. Bank of Am., No. 03-cv-1685, 2007 U.S. Dist. LEXIS 40037, at *46 (S.D.N.Y. June 4,

2007); see also Forsythe v. Midland Funding LLC, Case No. 18-cv-3276, 2019 U.S. Dist. LEXIS
1

 
8568, at *5 (E.D.N.Y. Jan. 17, 2019). All discovery is stayed in the underlying action, to which
Cannacord is currently a party. The Court therefore stays this action as well. Within seven days
of the Texas court’s decision on the pending motions to dismiss, Cannacord shall file a letter
notifying the Court whether it gives its consent to transfer under Rule 45(f).

SO ORDERED.

Dated: January , 2020
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

 
